[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15417
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:97-cr-00327-WCO-JMF-7



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                versus

ASBY HILL,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                          (September 4, 2015)



Before HULL, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
      Asby Hill appeals from the district court’s order revoking his supervised

release and imposing a sentence for violating the conditions of his supervised

release. Hill was originally convicted of conspiring to distribute cocaine and

cocaine base, in violation of 21 U.S.C. § 846. He was sentenced to 160 months’

imprisonment followed by 5 years of supervised release under 21 U.S.C.

§ 841(b)(1)(C), a Class C felony. His term of supervised release commenced on

June 3, 2011. In November 2014, the district court revoked Hill’s supervised

release and sentenced him to 6 months’ imprisonment followed by 4.5 years of

supervised release.

      On appeal, Hill contends the district court did not have jurisdiction to revoke

his supervised release and impose a sentence because, according to Hill, he had

already served the three-year statutory maximum term of supervised release at the

time of his revocation hearing. Compare 21 U.S.C. § 841(b)(1)(C) (requiring a

term of supervised release of “at least 3 years”), with 18 U.S.C. § 3583(b) (stating

“[e]xcept as otherwise provided,” the term of supervised release for a Class C

felony may be “not more than three years”). As Hill acknowledges, his argument

is foreclosed by our binding precedent. In United States v. Sanchez, 269 F.3d 1250

(11th Cir. 2001) (en banc), abrogated in part on other grounds by United States v.

Duncan, 400 F.3d 1297, 1308 (11th Cir. 2005), this Court held that 21 U.S.C.

§ 841(b)(1)(C)’s three-year minimum term of supervised release is not capped by


                                          2
18 U.S.C. § 3583(b)(2)’s three-year maximum because it falls within § 3583(b)’s

“[e]xcept as otherwise provided” language. See id. at 1287 (“Section 841(b)(1)(C),

in fact, expressly ‘otherwise provide[s]’-specifically, § 841(b)(1)(C) provides that

the term of supervised release for that particular Class C felony must be ‘at least

three years.’” (quoting 21 U.S.C. § 841(b)(1)(C)). Accordingly, we AFFIRM.




                                          3